Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue,NW Washington, DC 20036 (202) 822-9611 1933 Act Rule 485(a)(2) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 January 7, 2014 VIA EDGAR SUBMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Nationwide Variable Insurance Trust File Nos. 002-73024 and 811-03213 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933, as amended (“1933 Act”), submitted electronically for filing via EDGAR, enclosed please find Post-Effective Amendment Nos. 162/163 to the Registration Statement on Form N-1A of Nationwide Variable Insurance Trust (the “Trust”).This Amendment is being filed in order to register shares of American Funds NVIT Managed Asset Allocation Fund and American Funds NVIT Managed Growth-Income Fund, each a new series of the Trust. In connection with the filing of this Amendment, we acknowledge, on behalf of the Trust that: · The Trust is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments in the filing reviewed by the staff do not foreclose the U.S. Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filing; and · The Trust may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any inquiries regarding this filing to my attention at (202) 419-8402 or, in my absence, Prufesh R. Modhera at (202) 419-8417. Very truly yours, /s/Christopher J. Zimmerman Christopher J. Zimmerman, Esquire cc:Allan Oster, Esquire
